DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Continuation of U.S. Application No. 16/364,947, now U.S. Patent No. 10,584,382, which is a Continuation of U.S. Application No. 15/730,157, now U.S. Patent No. 10,287,630, which is a Continuation of U.S. Application No. 14/990,286, now abandoned, which is a Continuation of U.S. Application No. 14/006,971, now U.S. Patent No. 9,260,753, which claims benefit of U.S. Provisional Application 61/583,787, filed January 6, 2012 and U.S. Provisional Application 61/467,037, filed March 24, 2011.

Election/Restrictions
2.	Applicant’s election without traverse of Group II, claims 25-42, in the reply filed on November 03, 2021 is acknowledged.  Claims 1-24 of Group I have been canceled.  No claims have been withdrawn from consideration, and therefore claims 25-42 will be examined on the merits. 

Analysis of Subject Matter Eligibility under 35 U.S.C. 101
3.	It is noted that independent claims 25 and 34 recite the active steps of applying adapters to both ends of double-stranded cDNA molecules in the sample to obtain DNA-adapter products, wherein the adapters comprise an adapter-specific barcode on both strands of the adapter, amplifying both strands of the cDNA adapter products to obtain a plurality of amplified nucleic acid products, and sequencing the plurality of 
Based on analysis of the claims using the revised guidelines, the claims are drawn to a process and are therefore directed to a statutory category in step 1.  In step 2, a two-prong inquiry is performed to determine if a claim is directed to a judicial exception wherein in the first prong, in the case of potential abstract ideas, limitations are evaluated to determine if the claims fall within the enumerated groupings of abstract ideas by reciting a mathematical concept, a mental process or certain methods of organizing human activity.  In the current claims, the steps of “(d) identifying a plurality of adapter-specific barcode sequences for the plurality of reads”, “(e) identifying a plurality of cDNA-specific sequences for the plurality of reads”, and (f) determining sequences of the double-stranded cDNA molecules in the sample using the plurality of reads obtained in (c), the plurality of adapter-specific barcode sequences identified in (d), and the plurality of cDNA-specific sequences identified in (e) could, in some 

EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows:
In the Claims:
	Line 6 of claim 25 is amended to read:
		to obtain cDNA-adapter products, wherein the adapters each comprise a double-stranded 

Line 4 of claim 34 is amended to read:
		derived double-stranded DNA in the sample, comprising:


REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:  The claimed invention is novel and unobvious over the prior art, as no prior art references were identified that teach or suggest a method for sequencing nucleic acid molecules from a sample or single cell-derived sample using barcodes for uniquely tagging molecules comprising an oligonucleotide sequence that can be used to identify an individual molecule of double-stranded cDNA or single cell-derived double stranded DNA in the sample, as currently claimed.  The closest prior art of Raymond, C. (U.S. Patent Pub. No. 2012/0015821, cited on IDS of 1/28/2020) teaches methods of attaching barcodes to nucleic acid sequences to form a library of polynucleotides for sequencing, and using the barcode to uniquely identify the sample source of the sequence, wherein the 
	The next closest prior art of Johnson et al. (U.S. Patent Pub. No. 2014/0057799, cited on IDS of 10/22/2021) teaches methods and systems for performing massively parallel genetic analysis of single cells in emulsion droplets using a series of probes for amplification of first and second target sequences and forming a fused complex, which is then subjected to sequencing (see Abstract and paragraphs 10-12).  Johnson further teaches the use of unique barcode sequences that are introduced into single cells that allow tracing genetic information back to a cell of origin of the target sequences, wherein the set of probes comprise a sequence complementary to a barcode sequence (paragraphs 26 and 27).  However, Johnson does not teach the use of adapters comprising adapter-specific barcodes that are applied to both ends of double-stranded cDNA molecules, wherein following amplification and sequencing of the barcoded cDNA molecules, performing sequence analysis as claimed to determine sequences of the cDNA molecules and identify individual molecules of cDNA in a sample. 

	With regard to potential obviousness-type double patenting, it is noted that U.S. Patent Nos. 9,260,753 (cited on IDS of 1/28/2020) teaches steps of attaching unique barcodes to a plurality of nucleic acids in a sample, amplifying and then sequencing the barcoded nucleic acid molecules, and performing sequence analysis of the barcode sequences.  However, the claims of the ‘753 patent fail to teach the use of an asymmetric barcode adapter as claimed, wherein the adapter is attached to both ends of double-stranded cDNA molecules in a sample, and then performing sequence analysis as claimed to determine sequences of the cDNA molecules and identify individual molecules of cDNA in the sample.  Furthermore, no prior art was found prior to the effective filing date of the instant application that teaches or suggests such limitations, and therefore no double-patenting rejections were made. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637